MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D), this                              May 29 2019, 10:44 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                             CLERK
                                                                          Indiana Supreme Court
purpose of establishing the defense of res judicata,                         Court of Appeals
                                                                               and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew J. McGovern                                      Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         Samuel J. Dayton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Corey R. Faith,                                          May 29, 2019

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         18A-CR-2901
        v.                                               Appeal from the Harrison Superior
                                                         Court
State of Indiana,                                        The Honorable Joseph L. Claypool,
                                                         Judge
Appellee-Plaintiff.
                                                         Trial Court Cause No. 31D01-1803-
                                                         FA-204




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2901 | May 29, 2019                      Page 1 of 14
                               STATEMENT OF THE CASE
[1]   Appellant-Defendant, Corey Faith (Faith), appeals his sentence following his

      guilty plea to three Counts of child molesting, Class A felonies, Ind. Code § 35-

      42-4-3(a)(1) (2005).


[2]   We reverse.


                                                   ISSUE
[3]   Faith presents a single issue on appeal, which we restate as: Whether Faith’s

      sentence is inappropriate in light of the nature of the offenses and his character.


                      FACTS AND PROCEDURAL HISTORY
[4]   A.B., born in 1992, A.B.’s younger brother, and A.B.’s parents, resided in

      Harrison County, Indiana. A.B. first met Faith when she was in third grade at

      New Middletown Elementary. Faith, born in 1977, was a substitute teacher.

      When A.B. reached sixth grade during the 2004-05 school year, Faith was

      A.B.’s full-time teacher.


[5]   A.B.’s mother suffered from severe mental illness and had attempted suicide

      many times. A.B. had witnessed some of the incidents. For instance, A.B. had

      seen her mother overdose and cut herself. One time when A.B. was either in

      third or fourth grade, she stood in front of her brother’s bedroom door so as to

      shield him from seeing their mother dig stakes into her arm.


[6]   When A.B.’s mother was twelve years old, she was molested by her stepfather

      and her uncle. After A.B. turned twelve years, A.B.’s mother’s mental illness

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2901 | May 29, 2019   Page 2 of 14
      worsened and she “hit rock bottom” because looking at A.B. brought back

      memories of her being molested at that age. (Tr. Vol. II, p. 40). Around that

      time, A.B.’s mother began receiving in-patient mental health treatment at

      Wellstone Mental Hospital.


[7]   With A.B.’s mother undergoing in-patient care for her mental illness, and her

      father working constantly to pay for it, A.B.’s parents knew that they needed

      someone who could watch A.B. and her brother whenever they were

      unavailable, so they asked Faith if he could assist with babysitting. Faith and

      his wife assumed care giving roles to A.B and A.B.’s brother. Faith began

      picking A.B. and her brother up from school, and he would keep them there

      until A.B.’s father picked them up. As A.B. and her brother saw less and less of

      their parents, they bonded and connected with Faith and Faith’s wife. Faith

      knew everything about A.B.’s life, and A.B. felt that Faith was her “best

      friend.” (Tr. Vol. II, p. 43). A.B. would sit and talk for hours on the phone

      with Faith. On days when A.B. was able to go home with her father, she would

      arrive home and call Faith. If she could not reach Faith on the phone, Faith

      had instructed A.B. to call and leave a voicemail, “and if he did not answer, to

      call in ten-minute increments of a number that ended in two.” (Tr. Vol. II, p.

      43).


[8]   During A.B.’s sixth grade spring break, A.B.’s family, Faith and Faith’s wife,

      went to Gatlinburg, Tennessee. They all stayed at a cabin at Pigeon Forge.

      There were two bedrooms upstairs, one for A.B. and her brother, and the other

      for A.B.’s parents. Downstairs, Faith and Faith’s wife occupied a bedroom suit

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2901 | May 29, 2019   Page 3 of 14
       that had a jacuzzi. Instead of sleeping upstairs, A.B. elected to sleep on the

       couch downstairs. Prior to this trip, Faith had already started kissing A.B.

       whenever they were alone. At some point during the night, Faith’s wife was

       soaking in the jacuzzi. Faith saw that as opportunity to kiss and touch A.B.

       When Faith heard his wife getting out of the jacuzzi, he stopped and went back

       to the master bedroom. Once his wife was asleep, Faith returned to the couch

       and “laid with [A.B.] for a little bit longer.” (Tr. Vol. II, p. 46).


[9]    That Easter, Faith taught A.B. to play tennis. After the game, the two went

       back to Faith’s house so that Faith could shower. A.B. was in Faith’s bedroom

       watching television. When Faith was done showering, he walked out of the

       shower while naked. A.B. did not say a word. After Faith got dressed, the two

       moved into the living room, and A.B. sat on Faith’s lap. After kissing for a

       while, Faith “put his hands down [A.B.’s] pants.” (Tr. Vol. II, p. 51). While

       touching A.B.’s pubic hair, Faith informed A.B. that for a twelve-year-old, she

       “was a little bit more developed than he thought.” (Tr. Vol. II, p. 51). Faith

       continued to touch and kiss A.B., and he eventually inserted his finger inside

       A.B.’s vagina. Suddenly, Faith stopped and began “bawling his eyes out.” (Tr.

       Vol. II, p. 52). A.B. did not understand why Faith was crying, but all she knew

       at the time was that she “cared so much about him” and she “didn’t want him

       to be sad.” (Tr. Vol. II, p. 52).


[10]   Following that incident, the relationship between A.B. and Faith advanced.

       Faith and A.B. would talk on the phone for forty-five minutes. Faith’s wife

       began complaining that the two were spending too much time on the phone.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2901 | May 29, 2019   Page 4 of 14
       A.B. would also lie to her father as to whom she was talking on the phone.

       Because A.B. was not allowed to be on the phone past 9:00 p.m. and had to be

       in bed by 10:00 p.m., she would wait until her family was asleep and then sneak

       house phones to her bedroom to talk to Faith. During one of their many

       nighttime calls, Faith uttered the possibility of “the snake going to explore the

       cave.” (Tr. Vol. II, p. 53). A.B. partially understood what Faith intended. She

       was so young that she “couldn’t even say the word penis or vagina,” she didn’t

       know what the “snake was. All [she] knew was that [Faith] wanted the snake

       to go in.” (Tr. Vol. II, p. 53)


[11]   A.B.’s mother would be in the hospital for “two to three months and then be

       home for a week, and then go back, [] because she couldn’t handle life.” (Tr.

       Vol. II, p. 54). A.B.’s father was either working or visiting A.B.’s mother in

       hospital. Because of their parents’ absence, A.B. and her brother began

       spending the night at Faith’s house. A.B. slept in an upstairs bedroom, while

       her brother slept in a downstairs bedroom. One time when A.B.’s brother and

       Faith’s wife were asleep, Faith sneaked into A.B.’s bedroom. Faith stated that

       he “just wanted the snake to see the cave.” (Tr. Vol. II, p. 54).


[12]   From that point on, every time Faith and A.B. were alone, Faith would engage

       in sexual activities with A.B. Faith had intercourse with A.B. so many times

       that A.B. stopped counting. For the specific instances that she remembered,

       however, Faith had intercourse with her five times when she was on a futon in

       his upstairs room; two times when he placed her on top of his lap as he sat on

       the toilet; one time when Faith bent her over the staircase; one time in Faith’s

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2901 | May 29, 2019   Page 5 of 14
       living room when her brother slept on the couch next to them; one time in

       A.B.’s bedroom after school while her brother watched wrestling on the

       television in another room; one time in her bedroom after Faith scared her by

       standing next to the bed as she woke up; three times in the girl’s locker room at

       the school when she helped Faith as his assistant with basketball practice; five

       times in Faith’s classroom after A.B. reached seventh grade; one time in Faith’s

       bed; and one time at Faith’s parents’ house in his old bedroom before they went

       to swim in the pool.


[13]   When he was not engaging in intercourse with A.B., he fingered her vagina or

       had her perform oral sex on him. Every time they were alone in Faith’s vehicle,

       he would either touch her or would have her perform oral sex on him while he

       drove, and he would continue driving until he ejaculated in A.B.’s mouth.

       During the times A.B.’s brother was in the car, Faith would drive around until

       he fell asleep and then he would begin touching and fondling A.B.


[14]   In addition, Faith had A.B. engage in phone sex. One time he asked her to

       “play with that pussy” and say things like “fuck me Corey.” (Appellant’s App.

       Conf. Vol. II, p. 61). Another time, Faith asked A.B. to put an Alka-Seltzer

       tablet in her vagina, and A.B. stated that it “burned like fire.” (Appellant’s

       App. Conf. Vol. II, p. 56). Another time, Faith called A.B. on the phone and

       instructed her to “stand naked” in “the window and touch her vagina while

       shining a light on herself so he could watch her while driving past.”

       (Appellant’s App. Conf. Vol. II, p. 56).



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2901 | May 29, 2019   Page 6 of 14
[15]   A.B. was aware that her mother had been molested by her stepfather and her

       uncle when she was about twelve years old. In November of 2005, A.B. and

       her mother were watching a game on the television. Talking about molestation,

       A.B.’s mother informed A.B. that she would be devastated if anyone ever

       molested her. In fact, A.B.’s mother stated that she “would die” if the same

       thing happened to A.B. (Tr. Vol. II, p. 55). A.B. was “confused,” and she

       “didn’t want [her] mom to die,” thus, she did not disclose that Faith was

       molesting her. (Tr. Vol. II, p. 55). In her mind, Faith was not hurting her.

       When A.B. disclosed to Faith about the talk she had with her mother, Faith

       assured A.B. of his love for her, and that he was there to help.


[16]   One day while Faith and A.B. were fishing at a campground, Faith asked A.B.

       to be his girlfriend. Initially A.B. said no because Faith was married, but Faith

       persisted. Eventually A.B. relented and agreed to be Faith’s girlfriend. Faith

       led A.B. to believe that they would someday elope to Tennessee and get

       married. A.B. was crushed when she learned that Faith’s wife was pregnant

       with their first child. Even after that, Faith and A.B. continued to have an “on

       and off relationship.” (Tr. Vol. II, p. 60).


[17]   In 2016, A.B.’s mother committed suicide. By that time, A.B. was in her mid-

       twenties, had a son, and was living in Florida. A.B. realized that her mother

       was the reason why she kept Faith’s actions secret. A.B. struggled to reconcile

       her thoughts and feelings about what happened to her; she knew what Faith did

       was wrong, but she also wanted to believe that he did it because he loved her.

       A.B. fell into a “horrible, horrible depression,” and she could not sleep. (Tr.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2901 | May 29, 2019   Page 7 of 14
       Vol. II, p. 60). The woman who hired A.B. ended up becoming a close friend.

       A.B. eventually disclosed to the woman that Faith molested her when she was

       twelve years old. The woman then called the school board where Faith worked

       and reported Faith.


[18]   On March 26, 2018, the State filed an Information, charging Faith with thirty-

       six Counts of Class A felony child molesting. On September 10, 2018, Faith

       pleaded guilty to three Counts. The remaining Counts were dismissed, and

       sentencing was left open to the trial court. The trial court accepted Faith’s

       guilty plea and entered a judgment of conviction against Faith for three Counts

       of Class A felony child molesting. On the same day, the trial court conducted a

       sentencing hearing and sentenced Faith to consecutive terms of thirty years on

       each Count in the Department of Correction (DOC). However, the trial court

       suspended twenty years of his aggregate sentence.


[19]   Faith now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
[20]   Faith argues that his aggregate ninety-year sentence, with twenty years

       suspended, for his three Class A felony child molesting convictions is




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2901 | May 29, 2019   Page 8 of 14
       inappropriate. 1 Without addressing the fact that the trial court suspended

       twenty years of his aggregate sentence, Faith is requesting that we revise his

       three consecutive thirty-year sentences and order his sentence to be served

       concurrently, therefore resulting in an aggregate sentence of thirty years.


[21]   We may revise a sentence if it is inappropriate in light of the nature of the

       offense and the character of the offender. Ind. Appellate Rule 7(B). The

       defendant has the burden of persuading us that his sentence is inappropriate.

       Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). The principal role of a

       Rule 7(B) review “should be to attempt to leaven the outliers and identify some

       guiding principles for trial courts and those charged with improvement of the

       sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

       Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). “Appellate Rule 7(B)

       analysis is not to determine whether another sentence is more appropriate but

       rather whether the sentence imposed is inappropriate.” Conley v. State, 972




       1
          Faith also challenges the trial court’s order imposing consecutive sentences. Faith’s argument on this issue
       is comprised entirely of references to the nature of the offenses and his character—the standard employed
       under Indiana Rule of Appellate Procedure 7(B), which applies to inappropriate sentencing claims. He does
       not directly present or develop any argument regarding the trial court’s imposition of consecutive sentences,
       i.e., that the multiple offenses constitute a single episode of criminal conduct or even that the trial court failed
       to state its reasons for imposing consecutive sentences. See Johnson v. State, 785 N.E.2d 1134, 1143 (Ind. Ct.
       App. 2003), trans. denied. Thus, we conclude that he has failed to present a cogent argument in support of
       this claim and has, therefore, waived the issue. See Ind. App. Rule 46(A)(8)(a).



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2901 | May 29, 2019                           Page 9 of 14
       N.E.2d 864, 876 (Ind. 2012) (internal quotation marks and citation omitted),

       reh’g denied. Whether a sentence is inappropriate turns on “the culpability of the

       defendant, the severity of the crime, the damage done to others, and a myriad

       of other factors that come to light in a given case.” Cardwell, 895 N.E.2d at

       1224.


[22]   When determining whether a sentence is inappropriate, we acknowledge that

       the advisory sentence “is the starting point the Legislature has selected as an

       appropriate sentence for the crime committed.” Childress, 848 N.E.2d at 1081.

       For his Class A felony child molesting offenses, Faith faced a sentencing range

       of twenty to fifty years, with the advisory sentence being thirty years. I.C. § 35-

       50-2-4 (2005). Faith was sentenced to serve consecutive thirty-year terms on

       each Count, with twenty years suspended. Thus, the trial court imposed an

       aggregate ninety-year sentence with twenty years suspended.


[23]   Turning to the specifics of Faith’s offenses, the record shows that A.B.’s mother

       suffered from mental illness and she spent much of her time in the hospital

       receiving treatment. A.B.’s father spent most of his time working trying to

       make that treatment financially feasible. A.B.’s parents trusted Faith, and Faith

       held himself out as a dependable caregiver, using his position to ingratiate

       himself into A.B.’s family. By default, Faith became A.B.’s and her brother’s

       caregiver when A.B.’s parents were unavailable. Faith then repeatedly

       molested A.B. when she was twelve years old.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2901 | May 29, 2019   Page 10 of 14
[24]   As for Faith’s character, we acknowledge, as the trial court did, that Faith has

       no prior criminal history, was employed for seventeen years as an elementary

       school teacher and had friends who attested to his positive character traits.

       Further, we acknowledge Faith is also an involved father in the lives of his two

       minor children.


[25]   Faith argues that the molestations only occurred when A.B. was in sixth grade,

       he did not use force, and that she was the only victim. As such, he claims that

       his consecutive sentences are inappropriate in light of the nature of the offenses

       and his character.


[26]   We acknowledge that, when exercising our power to review and revise a

       sentence, we are not required to compare a defendant’s sentence with sentences

       received by other defendants in similar cases. Corbally v. State, 5 N.E.3d 463,

       471-72 (Ind. Ct. App. 2014). “However, comparison of sentences among those

       convicted of the same or similar offenses can be a proper consideration when

       deciding whether a particular sentence is inappropriate.” Id. at 472. “[A]

       respectable legal system attempts to impose similar sentences on perpetrators

       committing the same acts who have the same backgrounds.” Serino v. State, 798

       N.E.2d 852, 854 (Ind. 2003).


[27]   In arguing that his sentence is inappropriate, Faith relies on Monroe v. State, 886

       N.E.2d 578 (Ind. 2008). In Monroe, Monroe was convicted of five Counts of

       Class A felony child molesting. The trial court sentenced him to twenty-two

       years on each Count with two years suspended to probation and ordered the


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2901 | May 29, 2019   Page 11 of 14
       sentences to be served consecutively for an aggregate sentence of 100 years. In

       considering the nature of the offense on appeal, our supreme court noted that

       Monroe was in a position of trust with his victim and molested the child

       repeatedly for over two years. Id. at 580. However, the court also observed

       that the five Counts were identical and involved the same child. Id. Regarding

       Monroe’s character, the court noted that although he had a prior criminal

       history, all of his convictions were driving related, so his criminal history did

       not justify the imposition of consecutive sentences. Id. Based on these facts

       and circumstances, the supreme court concluded that the nature of the offenses

       and Monroe’s character warranted enhanced, but not consecutive, sentences.

       Id. at 581. The supreme court revised Monroe’s sentence to a maximum fifty-

       year term for each of the five Counts but ordered that they be served

       concurrently. Id.


[28]   Similarly, in Harris v. State, 897 N.E.2d 927 (Ind. 2008), Harris was convicted of

       two Counts of Class A felony child molesting and sentenced to consecutive

       fifty-year terms. Id. Our supreme court noted that Harris had occupied a

       position of trust with the eleven-year-old victim and had committed multiple

       uncharged acts of sexual misconduct that occurred over a period of time. Id.

       However, as in Monroe, the court observed that the two Counts of child

       molesting were identical and involved sexual intercourse with the same child.

       Id. Although Harris had a prior criminal record, the Supreme Court

       emphasized that he had no prior sex offenses in his record and concluded that

       his criminal history was not a significant aggravator. Id. at 930. Based on the

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2901 | May 29, 2019   Page 12 of 14
       facts and circumstances of the case, the Supreme Court held that consecutive

       sentences were not warranted and revised Harris’ sentence to two concurrent

       fifty-year terms. Id.


[29]   The principle role of review under Rule 7(B) is to attempt to leaven the outliers.

       Merida v. State, 987 N.E.2d 1091, 1092 (Ind. 2013). We find this case similar to

       the cases discussed above finding consecutive sentences for child molesting

       inappropriate. In the instant case, the trial court ordered three consecutive

       sentences of thirty years for each Count, for a total executed sentence of ninety

       years, but suspended twenty years. The three Counts of child molestation were

       identical and involved the same child. See Monroe, 886 N.E.2d at 580. Further,

       there was no evidence that Faith inflicted physical injury to A.B. when he

       committed these offenses. At the time of sentencing, Faith was forty-one years

       old and had no prior criminal history. Faith’s position of trust over A.B. and

       the fact that there were repeated incidents of molestation, are egregious

       circumstances, but are similar to those in Monroe and Harris.


[30]   We believe Faith’s position of trust was sufficiently aggravating to justify an

       enhanced sentence. However, Faith lacked a criminal history and his steady

       employment together with the fact that these acts were all identical and

       committed against one victim lead us to conclude that consecutive sentences

       were inappropriate. Therefore, we revise Faith’s sentence to concurrent thirty-

       year terms for his three Counts of Class A felony child molesting offenses, with

       no time suspended. See Laster v. State, 918 N.E.2d 428, 434-35 (Ind. Ct. App.

       2009) (revising consecutive advisory sentences to concurrent enhanced

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2901 | May 29, 2019   Page 13 of 14
       sentences where the defendant committed multiple acts of molestation against

       one child).


                                             CONCLUSION
[31]   Based on the foregoing, we conclude that Faith’s ninety-year aggregate sentence

       is inappropriate in light of the nature of the offenses and his character. Thus,

       we revise Faith’s sentence to concurrent thirty-year terms, with no time

       suspended, on all three Counts.


[32]   Reversed.


[33]   Bailey, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2901 | May 29, 2019   Page 14 of 14